Citation Nr: 1735349	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right knee displacement with effusion, associated with right knee degenerative joint disease (DJD) with lateral meniscal tear ("right knee displacement").

2.  Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2005.  He received the Purple Heart, Bronze Star Medal, and several other decorations.

This matter was previously before the Board of Veterans' Appeals (Board) in August 2015 on appeal from a December 2011 rating decision, issued by the Baltimore Regional Office (RO) in Maryland.  Subsequently, the Waco RO handled this matter.  

The Board denied the Veteran's claim for the right knee and lumbosacral strain and remanded the claims for PTSD and TDIU in an August 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2017 Order, the Court vacated the portion of the Board's August 2015 decision that had denied right knee and lumbosacral strain claims.  The Court then proceeded to remand this claim to the Board to determine the adequacy of a December 2012 VA examination and re-adjudication consistent with terms of a Joint Motion for Partial Remand (JMPR).  

The RO completed the requested development on the PTSD and TDIU and issued a supplemental statement of the case in November 2016.  

The issues of entitlement to an increased evaluation for the right knee, increased evaluation for lumbosacral strain, increased evaluation for PTSD and entitlement to TDIU are being REMANDED and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND
	
Increased Rating for Back and Knee

The January 2017 Court remand directed the Board to determine whether the December 2012 VA examination was adequate for rating purposes.  As noted in the JMR, the examiner noted the presence of flare-ups but did not adequately discuss the extent of any additional loss of motion due to flare-ups or explain why such loss could not be determined.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  Accordingly, remand for a new examination is required to include the new testing under Correia and to discuss the additional loss of motion due to flare-ups.

A new examination is also necessary to address new symptomatology since the December 2012 examination.  The last examination is almost five years old.  The Veteran's VA treatment records mention additional knee symptoms.  An August 2014 nursing initial evaluation note reflects the Veteran reported radiating pain.  The note states that the pain radiates from the right knee to the right calf muscle.  This is an additional symptom that should be evaluated for a complete assessment of the Veteran's condition. 

Increased Rating for PTSD

In compliance with the Board remand, the Veteran was examined for his PTSD claim in October 2016.  Stegall v. West, 11 Vet. App. 268 (1998).  A Supplemental Statement of the Case (SSOC) was issued in November 2016 and determined an increase was not warranted for the Veteran's PTSD claim.

The Board finds another VA examination is necessary.  The October 2016 examiner stated the Veteran's last VA examination was in 2007.  The record shows the Veteran's last PTSD examination was in January 2013 and he had a prior examination in June 2011.  The October 2016 examiner further stated the examination only covered the past two years.  The October 2016 examiner diagnosed the Veteran with PTSD and stated he did not have any other diagnosis.  However, the record shows the January 2013 examiner diagnosed the Veteran with PTSD and depressive disorder nos and VA treatment records list depressive disorder as a diagnosis through 2014 and also reflect a diagnosis of anxiety disorder.  Given these inconsistencies, the Board finds another examination is necessary.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

TDIU

The August 2015 Board decision determined the issue of entitlement to total disability for individual unemployability (TDIU) was raised by the record and directed the RO to issue a notice letter to the Veteran explaining how to substantiate a claim for TDIU.  The Veteran also made a statement on his March 2013 VA-9 form that he was quitting his job on March 21, 2014 because he could not get along with people.  The Veteran stated this in the section of his VA-9 that addressed his PTSD.  The record also contains a statement from the Veteran in May 2012 that indicates he has limitations due to pain.  At this psychology consult the social worker noted that the Veteran applied for the caregiver support program.  The Veteran stated that his wife picked up his food and medications.  It is unclear whether the pain is from the Veteran's service connected disabilities.  The RO issued a TDIU notice letter with an application for TDIU (VA Form 21-8940) in October 2016.  The Veteran had thirty days to respond to this letter.  In a SSOC issued in November 2016, the RO stated it had not received a response from the Veteran and did not adjudicate the claim.  The October 2016 VA examiner noted the Veteran started a new job after being unemployed for one year.  On Remand, the Veteran should again be given an opportunity to complete Form 21-8940 to clarify past and present employment. 

A TDIU award of benefits may be granted where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran has a combined rating of 80 percent from May 31, 2007 and a combined rating of 90 percent from December 20, 2012.  The Veteran meets the rating requirements to be evaluated for a scheduler TDIU.  

The Board finds the record does not contain sufficient detail to determine whether the Veteran's service connected disabilities prevented him from being able to secure or follow a substantially gainful occupation.  As discussed above, the Veteran did not complete VA Form 21-8940 as requested in October 2016.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran stated he was going to quit his job in March 2014 because he could not work with people.  However, at his January 2013 PTSD VA examination he indicated that he was in a contract position and did not know if the contract would be extended.  At the October 2016 PTSD examination the Veteran stated that he was working again after being unemployed for a year.  It is unclear when and why the Veteran's employment ended.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding medical records.  All records/responses received should be associated with the claims file.  If any records could not be obtained, a written statement should be incorporated into the record.

2.  Schedule the Veteran for another VA examination for his back and right knee with an appropriate examiner.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner should also identify the limitation of activity imposed by the Veteran's spine and knee disabilities with a full description of the effect of each disability upon ordinary activities.  The VA examiner should describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine and knee should be noted and described.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why it is not feasible to render such an opinion.

3.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected PTSD. The VA examiner should review the evidence associated with the record. All necessary tests and studies should be conducted.

4. Send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  

Then obtain a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from any employers named by the Veteran, and associate it/them with the file.  Then adjudicate the claim for a TDIU in light of the additional evidence.  

5.  The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



